BLAND, P. J.
The only question presented by the record for decision is, whether or not the notice of' appeal was sufficient. The statute (section 4074, supra) requires that such notice be in writing “stating-the fact that an appeal has been taken from the judgment therein specified.” The notice given by defendant stated the style of the cause in which the judgment appealed from was rendered and the name of the justice who rendered the judgment. The only defect, if' any, in the notice is an omission to state the date on which the judgment appealed from was rendered. This omission could not have raised a doubt in defendant’s. *293mind as to what judgment the appeal was taken from, unless he had recovered more than one judgment against the defendant, at or about the same time, before justice Hill. He offered no evidence that any judgment other than the one appealed from had been rendered by justice Hill in his favor against the defendant. The fair inference is that he had recovered hut the one judgment, the one from which the appeal was taken.
The purpose of the statute, in requiring notice of an appeal from a justice’s court taken subsequent to the day on which the judgment was rendered, is to apprise the successful party of the fact that an appeal has been taken. The statute prescribes no specific form of notice and we think that a notice is good' if it sufficiently describes the judgment appealed from to reasonably identify it, and informs the successful party that his adversary has appealed. Such a notice would he a substantial compliance with the statute and would meet the demands of justice; the law requires nothing moré.
We think the notice of the appeal was sufficient and reverse the judgment and remand the cause with directions to the circuit court to set aside its judgment and to overrule the plaintiff’s motion to affirm.
All concur.